28 A.3d 993 (2011)
302 Conn. 938
STATE of Connecticut,
v.
Mitchell HENDERSON.
SC 18860X01
Supreme Court of Connecticut.
Decided October 4, 2011.
Emily Graner Sexton, special deputy assistant state's attorney, in support of the cross petition.
Katharine S. Goodbody, assigned counsel, in opposition.
The cross petition by the state of Connecticut for certification for appeal from the Appellate Court, 130 Conn.App. 435, 24 A.3d 35, is granted, limited to the following issues:
"1. Did the Appellate Court properly determine that the defendant's claim fell within the purview of Practice Book § 43-22, and that the trial court had jurisdiction to consider the defendant's motion to correct an illegal sentence?
"2. If the answer to question one is affirmative, did the Appellate Court properly determine that the decision in State v. Bell, 283 Conn. 748, 931 A.2d 198 (2007), does not apply retroactively to this case?"